DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This notice of allowance is in response to applicant’s claim amendments/arguments filed on February 21, 2022. 
	3.	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.	Claims 1-20 are pending allowed.
	
ALLOWABLE SUBJECT MATTER
	5.	Claims 1-20 are allowed over prior arts of record.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
6.	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
7.	Prior art US 2018/0351830 A1 (Kenna, III et al.) taught, “The local blockchain worker node 1004 assembles the content including, for example text, video, spreadsheets, and/or a photo. The local blockchain worker node 1004 encrypts the media content, splits the content into “N” pieces, and submits “N” transactions to the blockchain ledger 1008 using a customer specific local private key. The “N” transactions are distributed via a network, such as network connection 122 of FIG. 1, to other worker nodes in the service provider blockchain ledger 1008.” Para. 0075. Prior art US 2018/0311148 A1 (Andrade et al.) taught, “At step 302, the system may split the electronic material into fragments (two or more), each fragment being a file (a “fragment file”), such fragment file representing a block or blocks, or slice or slices, or other piece or pieces of the electronic material to be stored.” Para. 0096. “The system, blockchain, distributed ledger and/or distributed database may also be adapted to further breakdown the fragment or fragments being stored and distribute such fragments across the blockchain nodes, distributed ledger nodes, distributed data storage nodes, as a data stream in a network data store.” Para. 0102. But the newly found prior arts and prior arts on the record (see pp. 6-8 of applicant’s arguments filed 02/21/2022) did not teach, “….such that each blockchain peer receives a blockchain transaction with a different slice. Each slice includes a copy of the hashed data object and a different respective hashed part from among the plurality of hashed parts” as claimed in independent claims 1, 9, and 17.
More specifically, the prior arts did not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “a network interface configured to distribute a plurality of blockchain transactions with the plurality of slices across to a plurality of blockchain peers, respectively, such that each blockchain peer receives a blockchain transaction with a different slice” in combination with “generate a plurality of slices where each slice includes a copy of the hashed data object and a different respective hashed part from among the plurality of hashed parts” within the context of the claimed invention (Independent claims 1, 9, and 17) as a whole without the usage of impermissible hindsight reasoning.
Dependent claims 2-8, 10-16, and 18-20, the claims are allowed due to their dependency on allowable independent claims 1, 9, and 17.
8.	Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims 1, 9, and 17 with proper motivation at or before the time it was effectively filed.
9.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
CONCLUSION
10.	Prior arts made of record, not relied upon: 
	US 2018/0336552 A1 (Bohli et al.) A method for integrating a Proof of Storage (PoS) into a blockchain increases security, robustness and verifiability of a blockchain network. A part of the blockchain to be stored is received at a first one of a plurality of mining nodes of the blockchain network. The part of the blockchain is stored. Mining of the new block is bound to the stored data and performed so as to enforce that the mining nodes store different parts of the blockchain. The PoS is integrated into the new block. The PoS is verified before accepting the new block into the blockchain. Abstract
	US 10,250,390 B1 (Gray et al.) A network device for securing a proof of authority based computer network for a control system by augmenting security provided by cryptographic hashing functions with distributed ledger technology, the network device comprising: a processor and an associated memory, wherein the processor includes: a parsing module configured to parse a first data packet into at least one portion, wherein the at least one portion includes a portion designated as an index identifier; and a hashing module configured to hash the at least one portion of the first data packet using the index identifier, and hash at least one portion of a second data packet using the index identifier, wherein the processor is configured to combine the hashed portions of the first data packet and the second packet using the index identifier, wherein the parsing module is configured to hash at least one portion of the combined hashed portions of the first data packet and the second packet into a first combined data packet hash using the index identifier, wherein the processor is configured to receive a second combined data packet hash from a distributed ledger, wherein the distributed ledger is implemented on a peer-to-peer network as a blockchain system. Claim 22.
	Chen, Jollen. "Flowchain: A distributed ledger designed for peer-to-peer IoT networks and real-time data transactions." Proceedings of the 2nd International Workshop on Linked Data and Distributed Ledgers (LDDL2). 2017.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438